Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 10/27/2020 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 10/27/2020 are acceptable for examination purposes. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent application No. 10853513. 
Claims 1-20 recite similar limitations as claims 1-20 of US patent No. 10853513 as follows: 
       Instant application
    US patent No. 10853513
    Claim 1. A computer-implemented method for storing at least one file using an image object displayed on a mobile device, the method comprising: displaying a real-time view of the image object; receiving a file request to store the at least one file in a storage location associated with the image object; retrieving location information associated with the mobile device responsive to receiving the file request; retrieving object information associated with the image object; and transmitting the at least one file, the location information, and the object information to a storage cloud.  




















Claims 11 and 20.
Claims 2, 3.
Claims 12-13.
Claim 1. A computer-implemented method for storing at least one file using an image object displayed on a mobile device, the method comprising: displaying a real-time view of a plurality of image objects including the image object; while displaying the real-time view of the plurality of image objects: receiving a user input corresponding to the image object that is displayed in the real-time view; responsive to the user input, displaying, in the real-time view, a menu for creating a storage location associated with the image object; and receiving, via the menu, a file request to store the at least one file in the storage location associated with the image object; retrieving location information associated with the mobile device responsive to receiving the file request; retrieving object information associated with the image object; transmitting the at least one file, the location information, and the object information to a storage cloud for storage of the at least one file at the storage location based on the location information and the object information; receiving, via a graphical user interface, a retrieval request to retrieve the at least one file from the storage location; determining that an authentication process is associated with the storage location responsive to receiving the retrieval request; and initiating the authentication process.
Claims 11 and 20.
Claims 2, 3.
Claims 12-13.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10853513 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 10853513 substantially discloses the subject matter of claim 1 of the instant Application.
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai U.S. Publication No. 20130185673 A1 in view of CIECKO (U.S. Publication 20190272336 A1).
As to claim 1, Cai teaches a computer-implemented method for storing at least one file using an image object displayed on a mobile device (Cai Pa. [0142]) [When the camera module is activated, the live-view (real-view) image is displayed on the display module. The real-view image may be stored in the electronic device], the method comprising: displaying a real-time view of the image object (Cai Pa. [0027]) [a display method applied in an electronic device is provided, the electronic device has a first obtaining module for obtaining a real-view image, [0046] (image comprising multiple objects)]; receiving a file request to store the at least one file in a storage location associated with the image object (Cai Pa. [0046]) [a file saving method applied in an electronic device is provided, comprising: obtaining a first image comprising multiple objects; obtaining multiple information entries, wherein a first information entry of the multiple information entries corresponds to a first object of the multiple objects, the first information entry corresponds to a first identifier; generating an image file comprising at least the first identifier and the first image; and saving the image file] [[0225-0226]) [After generating the image file at step S1003, the file saving method saves the image file in the internal or external memory, or may save the image file at the remote server through network for later use]; retrieving location information associated with the mobile device responsive to receiving the file request (Cai Pa. [0017]) [The step of obtaining the information entry based on the location information and the orientation information of the electronic device may further comprise: obtaining location information of the information entry; and the display method may further comprise: computing distance from the electronic device to a real object corresponding to the information entry, based on the location information of the electronic device and the location information of the information entry]
It is noted that Cai does not appear explicitly disclose retrieving object information associated with the image object; and transmitting the at least one file, the location information, and the object information to a storage cloud.  
However, CIECKO discloses retrieving object information associated with the image object (CIECKO Pa. [0022]) [The search query can be tailored by the device user so that all of the object information 440 associated with the object of interest, or only a portion of this object information is returned by the search engine]; and transmitting the at least one file, the location information, and the object information to a storage cloud (CIECKO Fig. 4,  Pa. [0021]) [4 shows a format that can be used to store information in a location defined file, such as the file 310. This file is shown as being comprised of location information 410, object class type information 420, image information 430, and object information 440, but it should be understood that the file 310 can have other information as well. The location information can be a tag or an index that corresponds to a known, geographic location of an object for which information is being requested. Only files having a location tag that is the same as the location information in a query (whether the query location information is the current location of a user device or the query location is manually entered by a device user) will be identified by the search engine during a search. Limiting the scope of a search in this manner, greatly increases the probability that only information relating to an object of interest will be returned by the search engine, and reduces the time it takes to perform the search. The object classification information 420 can be a short descriptor of the type of object associated with the image]
Further, before the effective filling date, the combination of the file image object from CIECKO into the disclosure of Cai constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of the invention.
As to claim 2, the combination of Cai and CIECKO teaches wherein retrieving the object information comprises: performing object recognition on the real-time view; identifying, responsive to the object recognition (Cai Pa. [0015]) [extracting pattern recognition information regarding the part of the image], image information associated with a plurality of image objects in the real-time view (Cai Pa. [0046]) [obtaining a first image comprising multiple objects; obtaining multiple information entries], wherein the image information includes the object information associated with the image object; and receiving a selection of the image object, wherein the object information includes an object identifier of the image object (CIECKO Pa. [0131]) [The memory 2400 may store information regarding an object recognized by the sensor 2300, e.g., location vector values of the object, information regarding the shape of the object, and store information regarding a focused object or information indicating whether to change focus. Furthermore, the memory 2400 may store an image obtained by photographing a target object in the form of a file]
Further, before the effective filling date, the combination of the file image object from CIECKO into the disclosure of Cai constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of the invention.
As to claim 8, Cai teaches the method further comprising: wherein prior to transmitting the at least one file, encrypting the at least one file using the location information associated with the mobile device (Cai Pa. [0009]) [a file saving method, which can generate and save an image file comprising the identifier of the information entry and the image, note: encryption is well known in the art]

As to claim 9, the combination of Cai and CIECKO teaches wherein the image object comprises at least one of a physical object or an augmented object (Cai Pa. [0007) [the real-view image]

As to claim 10, the combination of Cai and CIECKO teaches wherein the location information comprises at least one of latitude and longitude coordinates or a relative location between the mobile device and the object (Cai Pa. [0163]) [further determines the horizontal coordinate of the location of the information entry superimposed with the real-view image…determine the vertical coordinate of the location], and wherein the relative location indicates a distance between the mobile device and the image object and wherein the distance is determined from an analysis of the real-time view of the image object (Cai Pa. [0169]) [the display module from the current information entries, computes the distance from the information entry to the screen edge, and performs the second comparison between the distance and the predetermined threshold.]

As to claims 11-12, claims 11-12 recites respectively the claimed that contain similar limitations as claims 1-2; therefore, they are rejected under the same rationale.

As to claim 19, claim 19 recites respectively the claimed that contain similar limitations as claim 9; therefore, it is rejected under the same rationale.

Claims 3, 4, 6, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai U.S. Publication No. 20130185673 A1 in view of CIECKO (U.S. Publication 20190272336 A1), in further view of Rohde US 20090254829 A1.
As to claim 3, the combination of Cai and CIECKO teaches wherein receiving the selection comprises: receiving a storage request to create the storage location associated with the image object (CIECKO Pa. [0023]) [crawler extracts metadata to create the location defined files 310, are created by an organization that has some interest in disseminating information about an object]; responsive to receiving the storage request, displaying a graphical user interface to receive the file request (CIECKO Fig. 1) [User interface 101] 
It is noted that the combination of Cai and CIECKO does not appear explicitly receiving, via the graphical user interface, a request to require an authentication process for retrieving the at least one file from the storage location.  
However, Rohde discloses receiving, via the graphical user interface, a request to require an authentication process for retrieving the at least one file from the storage location (Rohde Pa. [0026]) [a gateway general packet radio service ("GPRS") support node, and/or an authentication, authorization, and accounting ("AAA") server]
Further, before the effective filling date, the combination of the file image object from Rohde into the disclosure of Cai and CIECKO constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of the invention.
As to claim 4, the combination of Cai, CIECKO and Rohde teaches wherein to create the storage location comprises: establishing an association in the storage cloud between the at least one file, the location information, and the object information
(CIECKO Fig. 4,  Pa. [0021]) [4 shows a format that can be used to store information in a location defined file, such as the file 310. This file is shown as being comprised of location information 410, object class type information 420, image information 430, and object information 440, but it should be understood that the file 310 can have other information as well. The location information can be a tag or an index that corresponds to a known, geographic location of an object for which information is being requested. Only files having a location tag that is the same as the location information in a query (whether the query location information is the current location of a user device or the query location is manually entered by a device user)
Further, before the effective filling date, the combination of the file image object from CIECKO into the disclosure of Cai constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of the invention.
As to claim 6, the combination of Cai, CIECKO and Rohde teaches further comprising: receiving an input associated with the authentication process displayed on the graphical user interface ( Rohde Pa. [0026]) [a gateway general packet radio service ("GPRS") support node, and/or an authentication, authorization, and accounting ("AAA") server]; retrieving current location information associated with the mobile device; and responsive to authenticating the input and determining that the current location information matches the location information (Cai Pa. [0016]) [obtaining location information of the electronic device], transmitting a cloud request for retrieving the at least one file from the storage cloud (CIECKO Pa. [0009]) [This retrieval system can access special location defined files maintained in a network that can have geographic location information about the object, classification information about the type of the object, visual image information that relates to the object and descriptive information about the object]
Further, before the effective filling date, the combination of the file image object from Rohde into the disclosure of Cai and CIECKO constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of the invention.
As to claims 13-14, claims 13-14 recites respectively the claimed that contain similar limitations as claims 3-4; therefore, they are rejected under the same rationale.

As to claim 16, the combination of Cai, CIECKO and Rohde teaches wherein the real-time object manipulation challenge comprises identifying a plurality of objects displayed in the real- time view (CIECKO Pa. [0018]) [determine which of the feature information to use during an object classification process, and then identifying an object class that most closely matches the image features.]
Further, before the effective filling date, the combination of the file image object from Rohde into the disclosure of Cai and CIECKO constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of the invention.
As to claim 17, claim 17 recites respectively the claimed that contain similar limitations as claim 6; therefore, it is rejected under the same rationale.

Allowable Subject Matter
Claims 5, 7, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVANS DESROSIERS/Primary Examiner, Art Unit 2491